Title: [September 1788]
From: Adams, John Quincy
To: 



      September 1. 1788.
      
      
       Rain. Pass’d the evening with Stacey.
      
      

      2.
      
      
       Finished Hume and Blackstone. Little &c.
      
       

      Wednesday September 3d.
      
      
       I went over the river with Stacey and Romain upon a shooting party. We had tolerable success. It was very windy; and with a heavy boat and only one oar, we had some difficulty to get across the river. Bridge arrived this day in town. I proposed to him to go with me to-morrow: and he has partly promised to accept my proposal. I this evening informed Mrs. Leathers of my intention to change my lodgings.
      
      

      Thursday September 4th.
      
      
       Left Newbury-Port this morning with Bridge: we dined at Putnam’s in Dan vers. Very indifferent entertainment. After mistaking our road, and going to Winisimet ferry, we finally got to Cambridge a little before 9 o’clock. Lodg’d at Bradish’s.
      
      

      Friday September 5th.
      
      
       The assembly at the anniversary of the Ф.B.K. was more numerous than I have known it. There were near forty members present, among whom were two from Dartmouth college. Lincoln, who was to have been one of the speakers obtained leave to be excused on account of ill health. The governor, happening to be here with the admiral, and some other officers of the french squadron, now in Boston harbour, honoured us with his presence; as did all the college officers.
       I spoke the oration which is hereto annexed, after which we retired to the butler’s chamber: the french Consul, who had likewise attended came there to compliment me &c. After doing what business was necessary, we all went down to Warland’s and dined together; and the festive board crowned the enjoyments of friendship.
       
        
         
          An Oration.
          Spoken, at the request of the ΦBK Society at Cambridge, September 5th. 1788.
          Among the various objects which attract the attention of a youth about to enter upon the scenes of active Life, a view of the prospects before him, and of the Fortunes which expectation leads him to imagine will attend him affords one of the most fruitful sources of contemplation. From an anticipation of futurity, and from the recollection of the past, we chiefly derive the variety of mental enjoyment; and at an early period of life, as we are necessarily precluded in a great measure from the satisfaction arising from the one, the mind naturally recurs more frequently and with a firmer confidence to the other. It must however be acknowledged that we are often prone to view the distant objects through the deceptive medium of fansy, or of the passions.
          Should a concurrence of agreeable circumstances, lead us to the contemplation of this subject, at a time when the spirits are elated by the temporary impulsion of successful satisfaction, we soar rapidly upon the wings of a flattering imagination, and soon lose ourselves bewildered amidst the magnificent objects with which we have adorned the road around us. Unmindful of the precarious tenure by which all human enjoyments are held, we behold Fortune and Fame emulously striving to invest us in the possession of all the blessings which they can impart, and in the ardor of juvenile exultation eastern opulence is scarcely competent to the satisfaction of our avarice, eastern grandeur to that of our ambition. But should some untoward event occur, to awaken us from these fantastic dreams, we descend with rapidity from the visionary elevation, and sink as far beneath the level of rational probability, as we had before been raised above it. The path of life becomes rugged with thorns: a thousand obstacles apparently stand before us, and the approach to the seats of happiness, like that to the garden of the Hesperides seems under the perpetual custody of fiery dragons. We dwell with involuntary terror upon the ideas of the malice, the treachery and envy which we expect from our fellow mortals untill we are ready to imagine that our Life is to be a state of continual warfare with the whole human race. The baseless fabric of our hopes vanishes like the phantom of a fairy tale, and the mind oppressed by the contemplation of these gloomy objects is almost ready to settle in a state of sullen despondency.
          I presume your own feelings, my worthy friends, will testify that this representation can scarcely be charged with exaggeration: and yet, why on the one hand, should we ever indulge ourselves in expectations which never can be realized; why on the other, anticipate evils, which can surely never come too late.
          Egregiously indeed should we deceive ourselves were we to imagine that in the course of a life of ease and contentment, we could obtain the enjoyments of riches or of honour. It is by a combination of indefatigable industry and rigid oeconomy that great wealth is acquired; for when we have done all that can depend upon ourselves, when we have laboured without intermission, and been sparing even to parsimony, still we frequently experience that “bread is not always to the wise nor yet riches to men of understanding.” Great honours we must remember are the reward of great exertions. The reputation of a Statesman or a Warrior is generally proportioned to the distresses from which he relieved or attempted to relieve his country; and the defeats of Thrasymene and Cannae are monuments erected to the fame of the elder Scipio, no less glorious than the victory of Zama.
          When we contemplate the atchievements of the numerous train of heroes whose names, through the successive revolutions of four hundred years, adorn the annals of the roman republic our bosoms are animated with an ardent desire to emulate their virtues. We admire the undaunted fortitude with which every danger was braved, we admire the invincible resolution and perseverance, with which every difficulty was overcome, in the defence of their country: and when these virtues are recommended by such illustrious examples, the most exalted minds will fervently wish for opportunities to display those qualities which command the admiration of mankind. But when we consider, that those atchievements could never have been performed had not their Country during the same period been engaged in a perpetual struggle to maintain her very existence against her hostile and surrounding neighbours; when we reflect upon the dreadful calamities which the republic underwent, and how often she was brought to the brink of destruction, the rude and imperious calls of ambition must yield to the soft, persuasive eloquence of humanity, and a sentiment of real patriotism, must forbid us from pursuing the painful preeminence.
          But if we should carefully avoid a delusion which by promising unreal advantages exposes us to the mortification of disappointment, how much more reason have we to shun another, which by threatening future distresses, embitters the present moment with the reality of woe. If we can circumscribe our desires within rational bounds; if we can be contented with a situation which affords the most essential enjoyments, we may safely conclude ourselves in a great measure, independent of external circumstances. There is a certain station in life, which if well filled will entitle us to the respect and esteem of our fellow citizens, without holding us up exposed to the envenomed shafts of rancorous envy. The rewards of Reason are proportioned rather to the improvement than to the magnitude of the trust; and in her impartial eye we may presume that the man whose usefulness is confined only by the limits of his opportunities to serve his fellow mortals, is no less meritorious than the founder of an empire or the discoveror of a world.—Such is the Divine, whose paternal labours are calculated to instruct, to enlighten and to improve the minds of the flock committed to his charge: whose periodical precepts teach the importance of the great duties of morality and religion, and whose exemplary sanctity of manners endears the virtues which from the sacred desk he earnestly recommends.—Such is the patriotic merchant whose industrious activity is exerted to promote the public interest in connexion with his own, and who by encouraging the agriculture and manufactures of his Country, enlarges the sphere of her beneficial commerce, and liberates her from the humiliating shackles of european dependency.—Such is the lawyer, who, disdaining the base and servile arts of chicanery and intrigue, uniformly exerts his learning and his talents in the cause of injured innocence and of truth.—And such is the humane physician, whose skill and benevolence are directed to the alleviation of the complicated miseries with which humanity is burthened; who, called to the assistance of human nature in all the variety of physical distress, administers not only the restoring preparation to the languishing body; but the balm of consolation to the wounded mind.
          The combined advantages of utility and respectability, are not however confined to these professions. In a free country where honour consists not in idleness, the farmer, the mechanic, and the tradesman maintain the dignity due to their station, and become active constituent parts of the political body.
          As the regulation of our conduct must in some measure, depend upon the sentiments which we form in the anticipation of our future appearance in life, it may be of some importance to lay a restraint upon the freedom of a wanton imagination, and to view ourselves seated for life, in one of these intermediate stations where removed “Far from the madding crowd’s ignoble strife” we may spend our days with happiness to ourselves, and with usefulness to our fellow mortals. If notwithstanding all our precautions we are destined to become the sport of adverse Fortune, and to undergo evils against which no human prudence can guard, at least the cruel stings of disappointed ambition will not add a poignancy to our woes. If on the other hand the blind capricious deity should bestow upon us unexpected favours, we shall be better enabled to improve the advantages which she may offer; to follow her with cautious steps, and to stop without disgrace wherever she may show a disposition to forsake us.
          There is indeed one form under which Ambition assumes not merely the form, but with it all the amiable attractions and all the conscious dignity of Virtue. It is in the desire to appear conspicuous in the walks of literature and Science. An ambition, which to the members of the institution, at whose request I appear in this place, which to the sons of Harvard in general, must present itself under an aspect peculiarly engaging. Its gratification depends, not upon the destruction, but upon the improvement of mankind. The trophies erected to the Muses are not upon plains drenched in human gore, but in the hearts of the virtuous and the wise: and although the vulgar of mankind will always bestow more liberal applause upon their destroyers than upon their benefactors, yet the generous and humane will ever esteem the passage through the portico of Science, to be the most honourable avenue to the temple of Fame.
          The situation of an infant country is necessarily unfavourable to an extensive encouragement of literary genius: the equality and mediocrity of fortunes renders an active profession necessary for the support of every individual: even those who are the most attached to the pursuits of Literature can view them only as a secondary object: in the ordinary course of human transactions the noblest faculties of the mind must droop and languish for want of culture and improvement. 
            
             “Full many a flower be born to blush unseen
             And waste its sweetness on the desart air.”
            
            We find accordingly, that previous to the late revolution, America had produced so few men of great eminence, that European philosophers of no small note, arguing from this single fact, which is otherwise so well accounted for, have ventured to affirm, that Nature, like a partial step-mother had distributed her favours very unequally between the inhabitants of the two hemispheres: that a smaller portion of the etherial spirit had been allotted to man, on this than on the other side of the atlantic; and in the presumptuous pride of human reason, they have been al­most tempted to deny us the honours of the species, and to assign us a station among the inferior animals of creation. This humiliating theory is ere this well exploded. The late revolution has brought forth american characters in arts and arms whose reputation is limited only by the boundaries of the civilized world: one of our most illustrious countrymen has successfully combated the insulting system in all its connections: and his performance carries an internal evidence in favour of his opinions; as unanswerable, as the arguments and the facts which he adduces.
          It becomes then incumbent upon the rising generation to maintain in all its lustre the splendid reputation which our country has acquired. To you therefore who are conscious of possessing the divine spark of transcendent genius, suffer me to express my ardent desire, that you may cherish the generous flame: that, in the various departments of Philosophy and History; of Oratory and Poetry, you may extract from this blooming garden of Science, such fragrant sweets, as shall hereafter diffuse their salutary influence throughout this extensive continent: that you may live to enjoy the fruits of a reputation founded upon your extensive usefulness to mankind; and that, after treading honourably the theatre of human life, when the scene shall close, and the curtain drop, you may be dismissed from the stage of action, with the unbounded plaudits of a grateful and admiring universe.
         
        
       
       We separated early in the afternoon, and I went and paid a visit at Dr. Waterhouse’s, and at Mr. Williams’s. I went to Boston; where Bridge left me; and I took up my brother Tom. We met my classmate Tom Chandler, who just came from Hallifax: we got to Braintree between 7 and 8 o’clock, where I found Mr. Parsons, who pass’d the evening with us but lodg’d at Mr. Woodward’s.
      
      
       
        
   
   Two other contemporary MS copies of JQA’s Phi Beta Kappa speech are in the Adams Papers. These include his draft copy, dated 24 July-6 Aug., and a loose copy, presumably made from the draft. Excluding the one exception noted below, these two copies contain only minor stylistic changes from the Diary copy (M/JQA/46, Adams Papers, Microfilms, Reel No. 241; “An Oration,” originally microfilmed under the date [1786–1787]).


       
       
        
   
   This and the next quotation are from Thomas Gray, “Elegy written in a Country Churchyard.”


       
       
        
   
   At this point JQA made the following notation: “Notes upon Virginia, by Thomas Jefferson Esqr.” The whole passage at the end of this paragraph, beginning with “one of our most illustrious countrymen,” was added to the speech after JQA wrote his draft copy.


       
      
       

      6.
      
      
       Saltmarsh. Read. Mr. Cranch’s.
      
      

      Sunday September 7th. 1788.
      
      
       The Marquis to Sainneville, commander of the french Squadron now in the harbour, and the Chevalier Maccarty de Martegues captain of the Achille, dined here to day. Several other officers were detained by the badness of the weather.
      
      
       
        
   
   In his line-a-day entry, JQA mentions “Meeting, forenoon” (D/JQA/13, Adams Papers, Microfilms, Reel No. 16).


       
      
      

      8.
      
      
       Company afternoon. Angier.
      
      

      9.
      
      
       Went over to Milton.
      
      

      Wednesday September 10th.
      
      
       The Governor with the Captains of the french vessells, the french Consul, and some other gentlemen dined with us.
      
      

      11.
      
      
       Mrs. Smith and Louisa. W. Cranch.
      
      

      Friday September 12th.
      
      
       I left Braintree to return to Newbury-Port. Found Bridge in Boston. Dined at Mr. Smith’s. We left Boston at about five o’clock and rode ten miles; to Newhall’s tavern; where we lodge.
      
      

      Saturday Septr. 12th. i.e. 13th.
      
      
       Breakfasted in Salem: saw Amory and Learned. Dined at Ipswich. We got to Newbury-Port, at about five. We lodge this night at Mrs. Hooper’s.
      
      

      Sunday Septr. 13th. i.e. 14th.
      
      
       I did not sleep a wink the whole night. My nerves are in a very disagreeable state of irritation. I attended meeting all day at Dr. Tucker’s, with Bridge. I called in the evening at Mr. N. Carter’s, and at Mr. Tufts’s to deliver letters. At Mr. Tufts’s I saw Mr. Shaw, who, I find preached for Mr. Andrews this day. I retired early, and went to bed, but could get no sleep. After laying about three hours, I got up and went over to Dr. Swett, and requested him to supply me with an opiate, which he did; it gradually composed my nerves, and gave me a few hours of sleep.
      
      
       
        
   
   This is the first of several references during the fall of 1788 to JQA’s uncertain state of health. David Musto has argued that he was in a depressed state of mind, owing to the pressure that his family was placing on him to distinguish himself (to perpetuate the “family myth”) and to his own worries about his future in an overcrowded legal profession. Musto’s explanation for the resolution of these difficulties, which apparently occurred only months later, is largely undocumented (“The Youth of John Quincy Adams,” Amer. Philos. Soc., Procs.American Philosophical Society, Proceedings., 113:269–282 [Aug. 1969]).


       
      
      

      15.
      
      
       Sleepless. Could do no business.
      
      

      16.
      
      
       Strolling about all day. Idle.
      
      

      17.
      
      
       Can neither read nor write.
      
      

      18.
      
      
       Training. Unwell out of spirits. Foster.
      
      

      19.
      
      
       Spent my time in visiting &c.
      
      

      Saturday September 20th.
      
      
       I have had three or four sleepless nights this weeks, and for the little rest I have enjoyed I have been indebted to soporific draughts. I dined this day with Mr. Parsons with Bridge and with Foster who took his station in the office on Thursday. This afternoon I mounted a horse and went to Haverhill where I am determined to spend a few days, and see if I cannot recruit my health. I found H. Lincoln here.
      
       

      21.
      
      
       Meeting afternoon. L. W. Mr. Thaxter.
      
      

      22.
      
      
       H. Lincoln. Dined with Mr. T. Mr. B’s.
      
      

      23.
      
      
       Lincoln went home. Dr. Price’s Sermons.
      
      

      Wednesday September 24th.
      
      
       Lincoln went yesterday for Hingham; I went with Mr. and Mrs. Shaw to Andover. There was a large company at Mr. Symmes’s; and after dinner we had a lecture, the Sermon was intolerably long. Singing remarkably good. We got back to Haverhill just after Sun-set. My Brother Charles with Daniel Russell arrived here this evening. Charles obtained leave to come and see me. Mr. Thaxter and his Lady pass’d part of the evening here.
      
      

      25.
      
      
       Mr. Noyes. Afternoon with White.
      
      

      26.
      
      
       Dined with Mr. Thaxter. Genl. Lincoln.
      
      

      Saturday September 27th.
      
      
       Another tedious sleepless night. Charles and Russell returned to Cambridge. I dined at Mr. White’s. And in the afternoon got a little sleep which greatly refreshed my drooping spirits. Mr. French was here in the evening.
      
      

      28.
      
      
       Meeting Forenoon. Mr. Marsh. L. White.
      
      

      29.
      
      
       Tea at Mr. Adams’s.
      
       

      Tuesday September 30th.
      
      
       The weather was not very favourable, but, as the court of common pleas was to sit this week in Newbury-Port, I concluded to return there. When I got home, I found Bridge unwell. Nothing done at court but preparatory business this day. I retired early to bed.
      
     